Citation Nr: 1217494	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  05-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to March 15, 2010, and in excess of 60 percent thereafter, for residuals of left nephrectomy with scarring (left kidney removal).

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic sinusitis.

3.  Entitlement to an initial compensable disability rating for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.  

The Board notes that in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are not relevant to the issues on appeal.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), an increased rating for gastrointestinal reflux disease, and request to reopen service connection for varicose veins have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for sinusitis and allergic rhinitis are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

For the entire period on appeal, the Veteran's kidney disability has more nearly approximated definite decrease in kidney function than persistent edema and generalized poor health.  




CONCLUSION OF LAW

The criteria for 60 percent disability rating, but not higher, for the entire appeal period, for residuals of a left nephrectomy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101; 4.115b, Diagnostic Code 7500 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his initial rating claim until June 2007, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in September 2009.  The Veteran has not asserted, and the evidence of record does not show, that his kidney disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  



Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The removal of one kidney warrants a minimum rating of 30 percent.  A higher rating may be assigned based on renal dysfunction if nephritis, infection, or pathology is demonstrated in the remaining kidney.  38 C.F.R. § 4.115b, Diagnostic Code 7500.  

Renal dysfunction is rated at 30 percent when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or if there is transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a. 

Hypertensive vascular disease warrants a 40 percent rating when diastolic blood pressure is predominantly 120 mmHg or more.  A 60 percent rating requires diastolic pressure of 130 mmHg or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

By way of background, the Veteran was originally awarded service connection for a kidney disability in a February 2005 rating decision, and a 30 percent rating was assigned, effective February 2005.  Following his appeal of the initial rating, a July 2011 rating decision awarded a 60 percent rating for his kidney disability, and assigned an effective date of March 15, 2010 (the date of a private lab report showing a creatinine level of 1.30 mg/100dL).  The Veteran contends that his kidney disability warrants ratings in excess than those assigned.  

The Veteran underwent a VA pre-discharge examination in November 2004, during which he was noted as having a history of left nephrectomy in August 1996 due to persistent obstruction.  A notation was also made that a portion of the Veteran's left rib was removed at the time his kidney was removed, and he reported continued pain on his left side with periods of flare-ups.  The Veteran denied bone infections or any functional impairment.  He reported urinating eight times during the day and twice during the night.  He denied problems starting urination or incontinence.  He advised that he has no energy and has limitations on his exertion.  The Veteran did not require regular dialysis and his function impairment status-post left nephrectomy was that he feels weak and has less energy.  

Blood pressure readings at that time were 126/81 (sitting), 128/83 (standing), and 117/71 (supine).  It was noted that his hypertension was controlled with medication.  The scars in the left flank area measured 18 cm x 0.1 cm and 17 x 0.2 cm.  The examiner indicated that the scars were flesh colored and appeared normal in nature.  There was no limitation from the scars themselves.  Physical examination also revealed a resection of one left rib due to his nephrectomy.  Diagnostic testing showed a comprehensive metabolic panel as within normal limits, and urinalysis within normal limits.  

The Veteran was afforded another VA examination in March 2008, during which he denied any urinary problems, but endorsed weakness, fatigue, and high blood pressure.  He denied loss of appetite/weight loss, limitation of exertion, recurrent urinary tract infections, renal colic, bladder stones, and frequent infections.  The Veteran reported losing two ribs during his left kidney removal.  The Veteran reported taking daily medication to treat his hypertension, and the three blood pressure readings taken at the examination were: 110/70, 110/80, and 112/72.  The examiner continued the Veteran's diagnosis of status-post left nephrectomy with scarring.  The examiner further remarked that the Veteran's creatinine and BUN levels, along with the absence of protein in his urine, demonstrate that his right kidney is functioning well.  He found that the Veteran's renal filtration is equal to that of people with both functional kidneys.  

A May 2008 private treatment record shows that the Veteran had a recent creatinine level of 1.40 mg/100mL, and he reported diminished stamina over the last 18 months.  The Veteran's blood pressure was 112/73.  The treating physician noted the Veteran had a normal ultrasound of the kidney in March 2008.  The physician diagnosed "apparent" stable stage 3 chronic kidney disease.  

In September 2008, the Veteran's private treating physician diagnosed stage 2 chronic kidney disease with a May 2008 creatinine level of 1.50 mg/100mL and a albumin/creatinine ratio of less than 30.  The Veteran reported that he had diminished endurance to a degree that hampers his activity.  The Veteran denied any difficulty voiding, but occasionally noticed a sense of incomplete bladder emptying.  There was no dysuria, pigmenturia, or edema reported.  Physical examination revealed blood pressure of 141/86, and the physician increased the blood pressure medication to aim for a reading around "110/30."  

In September 2009, the Veteran was afforded another VA examination, during which he reported similar symptoms as in his previous examinations.  He further related that he has issues with his hypertension, and has been told he has decreased renal function in his right kidney.  He endorsed vomiting and flank/back pain due to his kidney disability, but denied any urinary problems.  Blood pressure reading was 136/93.  The examiner observed minimal pain in the area where his two ribs were removed, but found no evidence of edema in the extremities.  Laboratory testing revealed albumin of 3.9 and creatinine of 1.39.  

A review of private treatment records shows continued treatment for hypertension and mild, renal insufficiency.  There are also notations of the Veteran's complaints of lack of energy. 

Private and VA laboratory tests throughout the period on appeal revealed levels of creatinine from 1.12 mg/dL to 1.50 mg/dL.  Serum albumin levels ranged from 3.9 g/dL to 4.6 g/dL.  A sample of the Veteran's blood pressure readings during the timeframe on appeal show:  March 2005, 124/91; August 2005, 120/82; November 2005, 120/72; February 2007, 124/80; and May 2010, 140/100 and 147/105

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 60 percent rating, but no more, for the entire time period on appeal.  The Veteran has consistently reported lack of energy and decreased stamina attributable to his kidney disability.  Further, his creatinine, serum albumin, and blood pressure readings have all varied in terms of severity throughout the timeframe on appeal, but have generally been near or above the high-normal readings.  The Board finds that the Veteran's symptoms are most analogous to those associated with a 60 percent rating under Diagnostic Code 7500 and by reference to the rating criteria for renal insufficiency.  

The Veteran is not, however, entitled to a rating in excess of 60 percent as the record does not support a finding that the Veteran has persistent edema and albuminuria with BUN 40 to 90 mg%, or creatinine of 4 to 8 mg%.  Although the Veteran has reported limitation of exertion and lethargy, the Board finds that the evidence does not show that this reaches the level of generalized poor health to warrant an 80 percent rating under the rating criteria for renal dysfunction.  The Veteran is not shown to have anorexia, weakness, or weight loss, and his BUN and creatinine levels are significantly lower than those required under the rating criteria.  

The Board acknowledges that the Veteran has had periods when his symptoms were less severe than currently noted, and as evidenced by the initial 30 percent rating for his kidney disability.  In an effort to allow for the greatest degree of stability of the disability evaluation as per 38 C.F.R. § 3.344(a), however, the Board finds that the more favorable 60 percent evaluation from February 2, 2005, to the present, should be assigned, and there is no need for staged ratings pursuant to Hart or Fenderson.

The Board has also considered whether the Veteran would be entitled to an additional rating under 38 C.F.R. § 4.71, Diagnostic Code 5297 for removal of ribs.  Although some of the post-service treatment records show the Veteran's report of having two ribs removed, a review of the in-service July 1997 surgical report shows that the Veteran's 11th rib was dissected free and was transected and sent to pathology.  This partial resection of one rib was confirmed during the November 2004 VA General Medical examination.  Absent the removal of one rib, or the resection of two or more ribs without regeneration, the Veteran is not entitled to a separate 10 percent rating under Diagnostic Code 5297.  

Further, the Board has considered whether the Veteran would be entitled to a separate rating for the scars in the left flank area.  The Veteran has not reported problems with any scarring, nor has he indicated the scars are painful or unstable.  In addition, the examiners have not found any disability associated with the nephrectomy scars.  Thus, he is not entitled to a separate rating for scars pursuant to 38 C.F.R. § 4.118.  

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA and his reports to private and VA treating personnel.  

As a layperson, the Veteran is competent to testify in regard to his symptoms, and the onset and continuity of his symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As discussed above, the Board has rejected the Veteran's assertions that two ribs were removed during the nephrectomy because the more probative evidence, the surgical report, shows that the Veteran is wrong on this account.  Otherwise, affording the lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than the 60 percent currently awarded. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his kidney disability on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal. 

In sum, based on the evidence and analysis above the Board has found the criteria for a 60 percent rating, but not more, for the entire appeal period is warranted.  The Veteran is not, however, entitled to a rating in excess of 60 percent.  


ORDER

A 60 percent rating, but not higher, for the entire timeframe on appeal is granted, subject to the criteria applicable to the payment of monetary benefits.  


REMAND

The Board is of the opinion that further development is necessary prior to deciding the Veteran's claims for higher ratings for allergic rhinitis and sinusitis.  

The Veteran's sinusitis is currently rated as 10 percent disabling, and his allergic rhinitis is rated as noncompensably disabling.  His most recent VA examination for these two disabilities was performed in March 2008.  In the Veteran's subsequent submissions to the Board, he has contended a worsening of his symptoms and inaccurate description of is claimed nasal polyps.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability levels for the disabilities for which higher ratings are sought.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, relevant medical records, to include VA Medical Center treatment notes.  In addition, if there are any pertinent records in Virtual VA that have not been included in the claims files, a copy of those records should be added to the claims files so they are available for review by the examiner performing the examination ordered below. 

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment resulting from the Veteran's service-connected sinusitis and allergic rhinitis.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes.  With respect to the sinusitis issue, the examiner is asked to include the number of incapacitating episodes and non-incapacitating episodes per year, and the frequency and length of antibiotic use.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


